Case 1:19-cv-02205-MN-JLH Document 12 Filed 03/06/20 Page 1 of 1 PageID #: 53



                          IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF DELAWARE

 TEKVOKE, LLC,                                     )
                                                   )
                  Plaintiff,                       )
                                                   )
    v.                                             ) C.A. No. 19-2205-LPS-JHL
                                                   )
 DIGIUM, INC.,                                     )
                                                   )
                  Defendant.                       )

                      STIPULATION AND ORDER TO EXTEND TIME

         The parties hereby stipulate and agree, subject to the approval of the Court, that the time

for the parties to jointly prepare and file a proposed Scheduling Order, and the accompanying

letter (see D.I. 11), is extended through and including March 9, 2020.

 /s/Stamatios Stamoulis                            /s/ Andrew E. Russell
 Stamatios Stamoulis (No. 4606)                    John W. Shaw (No. 3362)
 STAMOULIS & WEINBLATT LLC                         Andrew E. Russell (No. 5382)
 800 N. West Street, 3rd Floor                     SHAW KELLER LLP
 Wilmington, DE 19801                              I.M. Pei Building
 (302) 999-1540                                    1105 North Market Street, 12th Floor
 stamoulis@swdelaw.com                             Wilmington, DE 19801
 Attorneys for Plaintiff                           (302) 298-0700
                                                   jshaw@shawkeller.com
 Dated: March 6, 2020                              arussell@shawkeller.com
                                                   Attorneys for Defendant



         SO ORDERED this _____ day of_____________, 2020.
                                        ________________________________
                                        United States District Judge
